Citation Nr: 0836830	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's previously denied service connection 
claim for a low back disorder.  

2.	Service connection for a bilateral foot disorder.

3.	Service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from February 1958 to February 
1962.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2004 
and February 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.      

The issues of service connection for foot and stomach 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed October 1962 rating decision, the RO 
denied a claim for service connection for a low back 
disorder. 

2.	In the February 2007 rating decision on appeal, the RO 
denied the veteran's claim to reopen his service connection 
claim for a low back disorder.  

3.	VA has received new and material evidence that warrants a 
reopening of the veteran's service connection claim for a low 
back disorder.      

4.	Service medical records indicate that the veteran was 
treated for a back disorder during service.  

5.	Medical evidence of record indicates that the veteran has 
a current low back disorder.  

6.	The evidence of record does not preponderate against the 
veteran's claim that his low back disorder relates to 
service.  


CONCLUSIONS OF LAW

1.	An October 1962 rating decision that denied the veteran's 
service connection claim for a low back disorder is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	VA has received new and material evidence that warrants a 
reopening of the veteran's claim of service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).     

3.	A low back disorder was incurred during active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  




II.  The Veteran's Claim to Reopen

The veteran claims that a current low back disorder should be 
service connected.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

The RO originally denied the veteran's service connection 
claim for a back disorder in October 1962.  As this decision 
was not appealed, the decision became final.  See 38 U.S.C.A. 
§§ 5108, 7105 (2002); 38 C.F.R. §§ 3.156, 20.200 (2007).

In December 2005, the veteran filed a claim to reopen his 
service connection claim for a low back disorder.  In the 
February 2007 rating decision on appeal, the RO denied his 
claim.  For the reasons set forth below, the Board disagrees 
with that decision.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final rating decision noted above 
(i.e., October 1962).  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303(a), 3.306(b).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the veteran's claim to service connection 
for a low back disorder in October 1962.  To determine 
whether new and material evidence has been submitted since 
then, the Board must compare the evidence of record at the 
time of the October 1962 rating decision with the evidence of 
record received since that decision.  

In October 1962, the relevant evidence of record pertaining 
to the veteran's service connection claim for a low back 
disorder consisted of statements from the veteran, service 
medical records showing in-service complaints of back pain 
and treatment for back sprain and strain, an in-service x-ray 
report indicating narrowing at L5-S1, and a September 1962 VA 
examination report indicating a normal back.  

In sum, the record contained medical evidence in October 1962 
indicating that the veteran had a back disorder in service, 
but did not have a back disorder in September 1962.  As such, 
the RO denied the veteran's claim.  Again, that October 1962 
decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final October 1962 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran; private and VA medical records 
evidencing the veteran's treatment for a current lower back 
disorder; a December 2005 private x-ray report diagnosing the 
veteran with degenerative disc disease at L3-L4, spondylosis 
from L3 to L5, and sclerosis at L5-S1; a January 2006 
magnetic resonance imaging report noting intervertebral disc 
syndrome at L4-S1, and spinal canal stenosis at L3-L5; a 
February 2006 statement from the veteran's private treating 
physician which connects the veteran's service with his 
current lower spine disorder; a November 2006 statement from 
a VA physician's assistant which noted diagnoses of lower 
spine intervertebral disc syndrome and osteoarthritis, and 
found the lower spine disorder unrelated to service; lay 
statements received in November 2006 from the veteran's 
sister and step daughter which attest that the veteran has 
experienced a lower spine disorder since discharge from 
service; and a June 2007 note from the veteran's private 
physician with relates the veteran's lumbar spine disorder 
and radiculopathy to his "service-related injuries."

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the October 1962 final 
rating decision.  Moreover, the Board finds the statements 
from the veteran's private treating physicians to be material 
as well.  In short, these statements find the veteran's 
service and current lower spine disorder related.  By doing 
so, these private physicians address the central 
unestablished fact necessary to substantiate the veteran's 
claim - that service relates to the lower spine disorder.  

These letters are also particularly significant "when 
considered with previous evidence of record[.]"  In October 
1962, recently dated service medical records indicated that 
the veteran had narrowing in his lower spine.  The new and 
material evidence assists VA in better assessing the nature 
and etiology of that in-service disorder, and whether that 
disorder relates to the current disorder.  The evidence is 
therefore not only new, but is material as well.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claim to reopen the claim for 
service connection for a lower spine disorder is granted.      

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  

In this matter, the Board finds a decision appropriate at 
this time.  

III.  The Merits of the Claim for Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the medical evidence demonstrates that the 
veteran has a current lower spine disorder.  As indicated 
earlier, private and VA medical evidence demonstrates that 
the veteran has degenerative changes in his lower spine, and 
has intervertebral disc syndrome due to his lower spine 
disorder.    

The medical evidence also demonstrates that the veteran had 
in-service injuries to his lower back.  Several service 
medical records note the veteran's complaints of pain and 
limitation in his lower back.  November 1958 and November 
1960 service medical records reflect diagnoses of low back 
strain.  October 1961 service medical records note diagnoses 
of lumbar spasm and lumbar sprain.  An October 1961 x-ray 
report indicated narrowing at L5-S1.  And the January 1962 
separation report of medical examination, which noted the 
veteran's back as normal, nevertheless noted the veteran's 
in-service lower back problems.  

And the medical evidence does not preponderate against the 
veteran's claim that his current lower spine disorder relates 
to his in-service difficulties.  The Board notes the VA 
examiner's November 2006 statement, which found the veteran's 
lower spine disorder unrelated to service.  Nevertheless, the 
Board finds the more compelling evidence to be from the 
veteran's two treating physicians.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive).  The VA 
examiner appeared to have reviewed the claims file and the 
veteran prior to rendering the opinion.  However, the VA 
examiner is a physician's assistant and is not a treating 
physician.  By contrast, the private examiners - both of whom 
find service and current disorders related - are treating 
physicians who presumably have a familiarity with the nature 
and etiology of the veteran's lower spine disorder.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion).  Id.  

The Board finds that each of the three elements of Pond is 
satisfied here.  Service connection is therefore warranted 
for a lower spine disorder.     


ORDER

Service connection for intervertebral disc syndrome and 
degenerative changes of the lumbosacral spine is granted.    


REMAND

Service medical records indicate that the veteran was treated 
for stomach and foot disorders during active service.  The 
veteran did not receive VA compensation examinations in 
response to his claims for service connection for stomach and 
foot disorders, however.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current stomach or foot disorder.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the 
examination reports should reflect that 
such reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

2.  Each examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current stomach or foot disorder 
found had its onset during service or is 
otherwise attributable to service.      

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


